DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. US PG-Pub (US 20140344658 A1) in view of Raley et al. US PG-Pub (US 20150371014 A1).
Regarding Claim 1, Srinivasan teaches a computer-implemented method, comprising: capturing a first image associated with a portion of a display screen being shared(¶[0030] According to certain implementations, a user can select to share content being viewed within an application that is capable of sharing a URL identifying the content resource. [0038] According to embodiments, the application used to share content can recognize that the URL is being inserted. In some cases, a screenshot enhancement to the URL can be automatically initiated. In some cases, an option to include a screenshot may be provided to the user (before and/or after retrieving the screenshot). The examiner interprets that once the user is sharing a screen of a URL than a screenshot can be taken.)rendering the first image in a preview window of the display screen being shared to form a second image ([0039] Referring to FIG. 2C, a user may select (270) to include a screenshot, and then as shown in FIG. 2D, a screenshot 280 of the webpage can be shown in the preview pane 260.)
Srinivasan does not explicitly teach determining whether the first image is duplicated in the second image; responsive to determining a duplication of the first image in second image, masking the duplication of the first image in the second image to form a third image; and rendering the third image in the preview window.
Raley teaches determining whether the first image is duplicated in the second image ([0333] The disclosed embodiments prevent duplication of the clear content of an image by making it unusable until it is proximate the point of use. The image is delivered to the wireless communication device in a form in which all or part of the image is obscured and thus not recognizable to a scanning or image matching system until a short time before the image is used. The examiner interprets the prior art is capalble of determining if images are duplicating and performing a masking technique described in ¶[0009] to remove the duplication.); responsive to determining a duplication of the first image in second image, masking the duplication of the first image in the second image to form a third image([0133] The mask layer can then be used to overlay the rendered sequence over the image layer, which creates a background of the source image via the image layer with the mask layer selecting where to show the sequence of transformed image frames. In some embodiments, the user can manipulate the mask layer while also previewing different sequences of image frames, and the user can also select a combination of a mask shape and/or form with a selection of a sequence. The resulting selections can be stored, associated with the source content, and distributed with the source content. The examiner interprets that a user can mask the images of the source content to remove the duplication); and rendering the third image in the preview window. (¶[0009], applying the masking technique to the first segment, the first transformed image being different from the source content, generating, by at least one of the one or more computing devices, a second transformed image by applying the masking technique to the second segment, the second transformed image being different from the source content and the first transformed image, and displaying, by at least one of the one or more computing devices, the first transformed image and the second transformed image as frames in a repeating series of frames to thereby approximate the source content. The examiner interprets once the masking is complete the transformed image is displayed via the computing device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])
Regarding Claim 2, the combination of Srinivasan and Raley teaches the computer-implemented method of claim 1, further comprising: responsive to rendering the first image in the preview window to form the second image, capturing the second image comprising the preview window. (Srinivasan, ¶[0004], A preview pane is described that approximates taking a screenshot of the webpage the user is sharing to a note (or other file).)
Regarding Claim 3, the combination of Srinivasan and Raley teaches the computer-implemented method of claim 1, wherein the second image comprises an updated window that displays the preview window. (Srinivasan, [0039] Referring to FIG. 2C, a user may select (270) to include a screenshot, and then as shown in FIG. 2D, a screenshot 280 of the webpage can be shown in the preview pane 260. The examiner interprets the preview window is an updated window of the screen captured.)
Regarding Claim 4, the combination of Srinivasan and Raley teaches the computer-implemented method of claim 1, wherein the first image is altered in response to capturing the first image. (Srinivasan, [0091] To remove or reduce the amount of empty space in the image, cropping can be automatically performed. In one implementation, the cropping can be accomplished by loading the image into memory and then starting from the bottom to the top, determine if two slices (for example, at around 100 pixels each) are the same. Once a slice is met that is different (by a certain amount), then the repetitive pixels can be removed.)
Regarding Claim 5, the combination of Srinivasan and Raley teaches the computer-implemented method of claim 1, wherein masking the duplication of the first image comprises superimposing a masking window. (Raley, ¶[0192], FIG. 27 illustrates an exemplary user interface for editing a parameter relating to the size of the obscuration. FIG. 28 illustrates an exemplary user interface for editing a parameter relating to the location of the obscuration. FIG. 29 illustrates an exemplary user interface for editing a parameter relating to the blur percentage of the obscuration. FIG. 30 illustrates an exemplary user interface for editing a parameter relating to the rights of content (e.g., play duration 30 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])
Regarding Claim 6, the combination of Srinivasan and Raley teaches the computer-implemented method of claim 1, wherein the third image comprises the preview window and a masking window. (Raley, ¶[0118] As a further example, the sender's device may display a split screen with a section displaying a portion of the content with the obscuration technique being applied, and a sample of what the content would look like if the receiver improperly used the content (e.g., via screen capture). Alternatively, the sender's device may sequentially display the un-obscured content, the obscured rendering of the content, and the degraded content (e.g., result of taking a screen capture during obscured rendering), for example. The examiner interprets that the content being displayed has a masking window and preview window as seen on Fig 27.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])
Regarding Claim 7, the combination of Srinivasan and Raley teaches the computer-implemented method of claim 1, further comprising: responsive to rendering the third image in the preview window, capturing the third image comprising the preview window. (Srinivasan, ¶[0040] Similarly, as shown in FIG. 3B, a user may select (370) to include a screenshot (380), which is shown in the preview pane 360. An option, such as a button, checkbox, or other input field, can be provided to the user to enable the user to select to include the screenshot. The examiner interprets that the screenshot captured includes the preview window.)
Regarding Claim 8, Srinivasan teaches a non-transitory, computer-readable medium, storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations (¶[0045] For example, system 500 includes a processor 505 that processes data according to instructions of one or more application programs 510, and/or operating system (OS) 520. The processor 505 may be, or is included in, a system-on-chip (SoC) along with one or more other components such network connectivity components, sensors, video display components. ¶[0046] The one or more application programs 510 may be loaded into memory 515 and run on or in association with the operating system 520) comprising: capturing a first image associated with a portion of a display screen being shared(¶[0030] According to certain implementations, a user can select to share content being viewed within an application that is capable of sharing a URL identifying the content resource. [0038] According to embodiments, the application used to share content can recognize that the URL is being inserted. In some cases, a screenshot enhancement to the URL can be automatically initiated. In some cases, an option to include a screenshot may be provided to the user (before and/or after retrieving the screenshot). The examiner interprets that once the user is sharing a screen of a URL than a screenshot can be taken.)rendering the first image in a preview window of the display screen being shared to form a second image ([0039] Referring to FIG. 2C, a user may select (270) to include a screenshot, and then as shown in FIG. 2D, a screenshot 280 of the webpage can be shown in the preview pane 260.)
Srinivasan does not explicitly teach determining whether the first image is duplicated in the second image; responsive to determining a duplication of the first image in second image, masking the duplication of the first image in the second image to form a third image; and rendering the third image in the preview window.
Raley teaches determining whether the first image is duplicated in the second image ([0333] The disclosed embodiments prevent duplication of the clear content of an image by making it unusable until it is proximate the point of use. The image is delivered to the wireless communication device in a form in which all or part of the image is obscured and thus not recognizable to a scanning or image matching system until a short time before the image is used. The examiner interprets the prior art is capalble of determining if images are duplicating and performing a masking technique described in ¶[0009] to remove the duplication.); responsive to determining a duplication of the first image in second image, masking the duplication of the first image in the second image to form a third image([0133] The mask layer can then be used to overlay the rendered sequence over the image layer, which creates a background of the source image via the image layer with the mask layer selecting where to show the sequence of transformed image frames. In some embodiments, the user can manipulate the mask layer while also previewing different sequences of image frames, and the user can also select a combination of a mask shape and/or form with a selection of a sequence. The resulting selections can be stored, associated with the source content, and distributed with the source content. The examiner interprets that a user can mask the images of the source content to remove the duplication); and rendering the third image in the preview window. (¶[0009], applying the masking technique to the first segment, the first transformed image being different from the source content, generating, by at least one of the one or more computing devices, a second transformed image by applying the masking technique to the second segment, the second transformed image being different from the source content and the first transformed image, and displaying, by at least one of the one or more computing devices, the first transformed image and the second transformed image as frames in a repeating series of frames to thereby approximate the source content. The examiner interprets once the masking is complete the transformed image is displayed via the computing device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])


Regarding Claim 9, the combination of Srinivasan and Raley teaches the non-transitory, computer-readable medium of claim 8, further storing additional instructions that, when executed by the one or more processors, cause the processors to perform additional operations comprising: responsive to rendering the first image in the preview window to form the second image, capturing the second image comprising the preview window. (Srinivasan, ¶[0004], A preview pane is described that approximates taking a screenshot of the webpage the user is sharing to a note (or other file).)
Regarding Claim 10, the combination of Srinivasan and Raley teaches the non-transitory, computer-readable medium of claim 8, wherein the second image comprises an updated window that displays the preview window. (Srinivasan, [0039] Referring to FIG. 2C, a user may select (270) to include a screenshot, and then as shown in FIG. 2D, a screenshot 280 of the webpage can be shown in the preview pane 260. The examiner interprets the preview window is an updated window of the screen captured.)
Regarding Claim 11, the combination of Srinivasan and Raley teaches the non-transitory, computer-readable medium of claim 8, wherein the first image is altered in response to capturing the first image. (Srinivasan, [0091] To remove or reduce the amount of empty space in the image, cropping can be automatically performed. In one implementation, the cropping can be accomplished by loading the image into memory and then starting from the bottom to the top, determine if two slices (for example, at around 100 pixels each) are the same. Once a slice is met that is different (by a certain amount), then the repetitive pixels can be removed.)
Regarding Claim 12, the combination of Srinivasan and Raley teaches the non-transitory, computer-readable medium of claim 8, wherein masking the duplication of the first image comprises superimposing a masking window. (Raley, ¶[0192], FIG. 27 illustrates an exemplary user interface for editing a parameter relating to the size of the obscuration. FIG. 28 illustrates an exemplary user interface for editing a parameter relating to the location of the obscuration. FIG. 29 illustrates an exemplary user interface for editing a parameter relating to the blur percentage of the obscuration. FIG. 30 illustrates an exemplary user interface for editing a parameter relating to the rights of content (e.g., play duration 30 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])
Regarding Claim 13, the combination of Srinivasan and Raley teaches the non-transitory, computer-readable medium of claim 8, wherein the third image comprises the preview window and a masking window. (Raley, ¶[0118] As a further example, the sender's device may display a split screen with a section displaying a portion of the content with the obscuration technique being applied, and a sample of what the content would look like if the receiver improperly used the content (e.g., via screen capture). Alternatively, the sender's device may sequentially display the un-obscured content, the obscured rendering of the content, and the degraded content (e.g., result of taking a screen capture during obscured rendering), for example. The examiner interprets that the content being displayed has a masking window and preview window as seen on Fig 27.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])

Regarding Claim 14, the combination of Srinivasan and Raley teaches the non-transitory, computer-readable medium of claim 8, further storing additional instructions that, when executed by the one or more processors, cause the processors to perform additional operations comprising: responsive to rendering the third image in the preview window, capturing the third image comprising the preview window. (Srinivasan, ¶[0040] Similarly, as shown in FIG. 3B, a user may select (370) to include a screenshot (380), which is shown in the preview pane 360. An option, such as a button, checkbox, or other input field, can be provided to the user to enable the user to select to include the screenshot. The examiner interprets that the screenshot captured includes the preview window.)
Regarding Claim 15, Srinivasan teaches a system, comprising: one or more processors; a memory operatively connected to the one or more processors and storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (¶[0045] For example, system 500 includes a processor 505 that processes data according to instructions of one or more application programs 510, and/or operating system (OS) 520. The processor 505 may be, or is included in, a system-on-chip (SoC) along with one or more other components such network connectivity components, sensors, video display components. ¶[0046] The one or more application programs 510 may be loaded into memory 515 and run on or in association with the operating system 520) comprising: capturing a first image associated with a portion of a display screen being shared(¶[0030] According to certain implementations, a user can select to share content being viewed within an application that is capable of sharing a URL identifying the content resource. [0038] According to embodiments, the application used to share content can recognize that the URL is being inserted. In some cases, a screenshot enhancement to the URL can be automatically initiated. In some cases, an option to include a screenshot may be provided to the user (before and/or after retrieving the screenshot). The examiner interprets that once the user is sharing a screen of a URL than a screenshot can be taken.)rendering the first image in a preview window of the display screen being shared to form a second image ([0039] Referring to FIG. 2C, a user may select (270) to include a screenshot, and then as shown in FIG. 2D, a screenshot 280 of the webpage can be shown in the preview pane 260.)
Srinivasan does not explicitly teach determining whether the first image is duplicated in the second image; responsive to determining a duplication of the first image in second image, masking the duplication of the first image in the second image to form a third image; and rendering the third image in the preview window.
Raley teaches determining whether the first image is duplicated in the second image ([0333] The disclosed embodiments prevent duplication of the clear content of an image by making it unusable until it is proximate the point of use. The image is delivered to the wireless communication device in a form in which all or part of the image is obscured and thus not recognizable to a scanning or image matching system until a short time before the image is used. The examiner interprets the prior art is capalble of determining if images are duplicating and performing a masking technique described in ¶[0009] to remove the duplication.); responsive to determining a duplication of the first image in second image, masking the duplication of the first image in the second image to form a third image([0133] The mask layer can then be used to overlay the rendered sequence over the image layer, which creates a background of the source image via the image layer with the mask layer selecting where to show the sequence of transformed image frames. In some embodiments, the user can manipulate the mask layer while also previewing different sequences of image frames, and the user can also select a combination of a mask shape and/or form with a selection of a sequence. The resulting selections can be stored, associated with the source content, and distributed with the source content. The examiner interprets that a user can mask the images of the source content to remove the duplication); and rendering the third image in the preview window. (¶[0009], applying the masking technique to the first segment, the first transformed image being different from the source content, generating, by at least one of the one or more computing devices, a second transformed image by applying the masking technique to the second segment, the second transformed image being different from the source content and the first transformed image, and displaying, by at least one of the one or more computing devices, the first transformed image and the second transformed image as frames in a repeating series of frames to thereby approximate the source content. The examiner interprets once the masking is complete the transformed image is displayed via the computing device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])
Regarding Claim 16, the combination of Srinivasan and Raley teaches the system of claim 15, wherein the operations further comprise: responsive to rendering the first image in the preview window to form the second image, capturing the second image comprising the preview window. (Srinivasan, ¶[0004], A preview pane is described that approximates taking a screenshot of the webpage the user is sharing to a note (or other file).)
Regarding Claim 17, the combination of Srinivasan and Raley teaches the system of claim 15, wherein the second image comprises an updated window that displays the preview window. (Srinivasan, [0039] Referring to FIG. 2C, a user may select (270) to include a screenshot, and then as shown in FIG. 2D, a screenshot 280 of the webpage can be shown in the preview pane 260. The examiner interprets the preview window is an updated window of the screen captured.)
Regarding Claim 18, the combination of Srinivasan and Raley teaches the system of claim 15, wherein the first image is altered in response to capturing the first image. (Srinivasan, [0091] To remove or reduce the amount of empty space in the image, cropping can be automatically performed. In one implementation, the cropping can be accomplished by loading the image into memory and then starting from the bottom to the top, determine if two slices (for example, at around 100 pixels each) are the same. Once a slice is met that is different (by a certain amount), then the repetitive pixels can be removed.)
Regarding Claim 19, the combination of Srinivasan and Raley teaches the system of claim 15, wherein masking the duplication of the first image comprises superimposing a masking window. (Raley, ¶[0192], FIG. 27 illustrates an exemplary user interface for editing a parameter relating to the size of the obscuration. FIG. 28 illustrates an exemplary user interface for editing a parameter relating to the location of the obscuration. FIG. 29 illustrates an exemplary user interface for editing a parameter relating to the blur percentage of the obscuration. FIG. 30 illustrates an exemplary user interface for editing a parameter relating to the rights of content (e.g., play duration 30 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Srinivasan with Raley in order to mask the duplication between the first and second image and display the transformed image.. One skilled in the art would have been motivated to modify Srinivasan in this manner in order to prevent duplication of the clear content of an image. (Raley, ¶[0333])
Regarding Claim 20, the combination of Srinivasan and Raley teaches the system of claim 15, wherein the operations further comprise: responsive to rendering the third image in the preview window, capturing the third image comprising the preview window. (Srinivasan, ¶[0040] Similarly, as shown in FIG. 3B, a user may select (370) to include a screenshot (380), which is shown in the preview pane 360. An option, such as a button, checkbox, or other input field, can be provided to the user to enable the user to select to include the screenshot. The examiner interprets that the screenshot captured includes the preview window.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663